DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Note: line 5 of the claim that states “a wound portion formed by winging a coil…” was corrected/changed to “a wound portion formed by winding a coil…”
Please amend the following claims as noted below: 
Regarding claim 1, please delete ALL, and replace with the following:
1. An inductance element comprising:
a magnetic core that is a compact containing a magnetic powder; and
a coil having an embedded portion embedded in the magnetic core, the embedded portion including: a wound portion formed by winding a coil wire which includes 
a wire-shaped conductor and an insulation coating covering a surface of the conductor 
wherein the insulation coating of the wound portion has in a contact region in which portion of the insulation coating is in contact with the magnetic powder, the insulation coating in the contact region including a thin-walled portion having a reduced thickness due to the contact with the magnetic powder, and


R=ds/B  (I)
where B is an average thickness (unit: 1m) of inter-coil insulation coatings which are, portions of the insulation coating located between two adjacent parts of the conductor in the wound portion, the average thickness being an arithmetic mean of measured thicknesses obtained by measuring the thickness of the inter-coil insulation coatings at at least 100 points, and
ds is a maximum biting amount (unit: µm) expressed by (da + 3.99σ),  
wherein da is a mean of a normal distribution that approximates a frequency distribution of a biting depth d (unit: um) measured at least 15 points in the inductance element, the biting depth d being obtained by subtracting the thickness of the thin-walled portion smaller than the average thickness B from the average thickness B, and
σ is a standard deviation of the normal distribution.
Allowable Subject Matter
1.	Claims 1-8 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a reduced thickness due to the contact with the magnetic powder, and wherein the thin-walled portion has a biting ratio R from 0.4 to 0.85 inclusive, the biting ratio R being defined by the following formula (I):
R=ds/B  (I)
where B is an average thickness (unit: 1m) of inter-coil insulation coatings which are, portions of the insulation coating located between two adjacent parts of the conductor in the wound portion, the average thickness being an arithmetic mean of measured thicknesses obtained by measuring the thickness of the inter-coil insulation coatings at at least 100 points, and
ds is a maximum biting amount (unit: µm) expressed by (da + 3.99σ),  
wherein da is a mean of a normal distribution that approximates a frequency distribution of a biting depth d (unit: um) measured at least 15 points in the inductance element, the biting depth d being obtained by subtracting the thickness of the thin-walled portion smaller than the average thickness B from the average thickness B, and σ is a standard deviation of the normal distribution as claimed in combination with the remaining limitations of independent claim 1.

The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-8 are allowed because each claim is directly or indirectly dependent of independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RONALD HINSON/Primary Examiner, Art Unit 2837